DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Request for Continued Examination filed on 11-11-2021. As directed, claims 1, 7, and 14 have been amended, and claim 5 has been cancelled. Thus, claims 1-4, and 6-20 are pending in the current application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-11-2021 has been entered.

Response to Amendment
Applicant has amended claims 1, 7, and 14 to address minor informalities; the previously held claim objections are hereby withdrawn.

Response to Arguments
Applicant argues with respect to independent claims 1, 7, and 14 that the prior art of record fails to disclose or render obvious first and second bends with first and second angles of curvature wherein the second angle of curvature is greater than the first, and is an obtuse angle, and further wherein the first and second ends of the wand point in first and second directions that intersect and are not parallel. Examiner respectfully disagrees. As was previously discussed with respect to claim 5, Janapol discloses the wand wherein the first bend is arranged to have a more acute angle than the second bend (see Fig. 10, annotated version supplied below: the first bend located on the right hand side of the device has a smaller angle of curvature, i.e. closer to zero, than the second bend located on the left hand side of the wand which has as angle closer to that of a straight line, i.e. 180 degrees).  

    PNG
    media_image1.png
    449
    633
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    366
    834
    media_image2.png
    Greyscale

Therefore, the arguments made regarding the shape of the relied upon Janapol apparatus are not persuasive.
	As for the additional references employed in the previous rejection of record (i.e. Swartz, and Junuzzi applied to claims 2-4 and 6-20), the outlined deficiencies of the Janapol reference are not persuasive and thus, the arguments against the additional cited reference are moot.

Claim Objections
Claims 2-4, 6, 8-13, and 15-20 are objected to because of the following informalities:  
Each of the dependent claims refers to the preceding claim from which it depends with a capitalized “Claim”; Examiner suggests using a lower-case “c” in the word “claim”.
Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  
-Line 18 recites “in a manner, causing the first end”; Examiner suggests eliminating the comma (,) in this clause.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Janapol (US 2021/0022949).
Regarding claim 1, Janapol discloses an apparatus for pelvic floor muscle trigger point therapy (paragraph 4, lines 1-15; paragraph 9, lines 1-8), comprising: 
a wand (“motorized version of the wand” depicted in Fig. 10, an annotated version is displayed below; paragraph 57, lines 1-3) structured to facilitate the release of one or more trigger points in a pelvic floor muscle of a patient, (paragraph 9, lines 1-5) wherein:
the wand (“motorized version of the wand” depicted in Fig. 10, an annotated version is displayed below; paragraph 57, lines 1-3) comprises:

a second end region at a second end (see annotated Fig. 10 below),
a central portion extending between the first end (see end 6 in Fig. 10) and the second end (see end 6 in Fig. 1; see end 7 in Fig. 2), wherein the central portion (includes the first and second central regions shown in annotated Fig. 10 below) includes 
a first central region extending between the first end region and a center of the wand (see annotated Fig. 10 below), and
a second central region extending between the second end region and the center of the wand (see annotated Fig. 10 below),
a first bend (formed between the first end and the central junction 5 at the right of the wand, shown in annotated Fig. 10 below), 
a second bend (formed between the first central region and the second central region on the left side of the wand, shown in annotated Fig. 10 below), wherein:
the first bend is formed between the first end region and the first central region (formed between the first end and the central junction 5 at the middle of the wand, shown in annotated Fig. 10 below), 
the second bend is formed between the first central region and the second central region (formed between the first central region and the second central region on the left side of the wand, shown in annotated Fig. 10 below), 
the first bend has a first angle of curvature (see first bend in annotated Fig. 10),
the second bend has a second angle of curvature that is greater than the first angle of curvature (see Fig. 10, annotated version supplied below: the first bend located on the right hand side of the device has a smaller angle of curvature, i.e. closer to zero, than the second bend 
the first end is configured to be vaginally insertable (claim 16, lines 14-24 describes the motorized embodiment of the wand and explains that the end 6 is configured as a removable tip, and further that the tip can be interchanged with other end tips; paragraph 47, lines 1-8 indicate that the tips 6 and 7 of the Fig. 1 embodiment are also removable and interchangeable; further, either the tapered end 6 or rounded end 7 shown in Fig.1, which can be attached to the end region of Fig. 10 per claim 16, are structurally configured to be vaginally insertable, see also paragraph 46 which describes the “insertion point” of the wand, and paragraphs 4 and 9 which describe the use of the wand for pelvic disorders including trigger point therapy, and further explain the advantages of the interchangeable tips for additional treatment types), and 
the second end (6 in Fig. 10) is configured to be rectally insertable (claim 16, lines 14-24 describes the motorized embodiment of the wand and explains that the end 20 is configured as a removable tip to enclose the motor assembly, and further that the tip can be interchanged with other end tips; paragraph 47, lines 1-8 indicate that the tips 6 and 7 of the Fig. 1 embodiment are also removable and interchangeable; further, either the tapered end 6 or rounded end 7 shown in Fig.1, which can be attached to the end region of Fig. 10 per claim 16, are structurally configured to be rectally insertable, see also paragraph 46 which describes the “insertion point” of the wand, and paragraphs 4 and 9 which describe the use of the wand for pelvic disorders including trigger point therapy); 

a portion of the apparatus comprising (i) the first central region, (ii) the second bend, (iii) the second central region, and (iv) the second end, has a shape approximating that of a non-circular half ellipse, and wherein a region between the first bend and the first central portion forms a first terminal end of the non-circular half ellipse and the second end forms a second terminal end of the non-circular half ellipse (see second annotated Fig. 10 of Janapol: the portion of the device annotated below running from an area between the first bend and first central region forms a first terminal end of a non-circular half ellipse, and the second end forms a second terminal end of a non-circular half ellipse, as demonstrated below. The half ellipse of the apparatus forms an elliptical, ovular shape, and is thus non-circular. Further, the apparatus forms the top half of an ellipse, and the bottom imaginary line demonstrates how the full ellipse would appear).

    PNG
    media_image1.png
    449
    633
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    502
    633
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Janapol (US 2021/0022949), as applied to claim 1 above, in view of Swartz (US 2019/0209426).
Regarding claim 2, Janapol discloses the apparatus of Claim 1, as discussed above.
Janapol fails to disclose wherein the wand includes an exterior surface constructed of medical-grade silicone to reduce discomfort during insertion.  
However, Swartz teaches a vibratory device (1300) suitable for rectal and vaginal insertion (paragraph 74, lines 10-12) wherein the device (1300) includes an exterior surface constructed of medical-grade silicone to reduce discomfort during insertion (paragraph 75, lines 3-5). Swartz indicates that the medical grade silicone is configured to cover a more rigid inner frame (paragraph 75, lines 5-6). Thus, the medical grade silicone, which covers the exterior of the device and interfaces the users, is chosen for its soft and comfortable material properties.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wand disclosed by Janapol to be formed exteriorly of a medical grade silicone in order to enhance user comfort.
Regarding claim 3, Janapol in view of Swartz disclose the apparatus of Claim 2, as discussed above.
Janapol further discloses wherein the first end comprises a tapered portion (e.g. 6 of Fig. 10) to facilitate vaginal insertion and the release of the one or more trigger points (Fig. 10 shows 
Regarding claim 4, Janapol in view of Swartz disclose the apparatus of Claim 3, as discussed above.
Janapol further discloses wherein the second end comprises a rounded edge to facilitate rectal insertion and the release of the one or more trigger points (claim 16, lines 14-24 describes the motorized embodiment of the wand and explains that the end 20 is configured as a removable tip to enclose the motor assembly, and further that the tip can be interchanged with other end tips; paragraph 47, lines 1-8 indicate that the tips 6 and 7 of the Fig. 1 embodiment are also removable and interchangeable; further, the rounded end 7 shown in Fig.1, which can be attached to the end region of Fig. 10 per claim 16, are structurally configured to be rectally insertable, see also paragraph 46 which describes the “insertion point” of the wand, and paragraphs 4 and 9 which describe the use of the wand for pelvic disorders including trigger point therapy).  
Regarding claim 6, Janapol in view of Swartz disclose the apparatus of Claim 1, as discussed above.
Janapol further disclose wherein the apparatus is configured to aid in the release of the one or more trigger points of the puborectalis muscle and the obturator internus muscle (paragraph 4, lines 1-15; paragraph 9, lines 1-8; both excerpts describe the use of the apparatus for treatment of pelvic/pelvic floor muscles which include both the puborectalis and the obturator .  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Janapol (US 2021/0022949) in view of Jannuzzi (US 2004/0186344).
Regarding claim 7, Janapol discloses an apparatus for pelvic floor muscle trigger point therapy (paragraph 4, lines 1-15; paragraph 9, lines 1-8), the apparatus comprising: 
a first end region at a first end (6) suitable for vaginal insertion (see annotated Fig. 10 below; claim 16, lines 14-24 describes the motorized embodiment of the wand and explains that the end 6 is configured as a removable tip, and further that the tip can be interchanged with other end tips; paragraph 47, lines 1-8 indicate that the tip 6 of the Fig. 1 embodiment are also removable and interchangeable; further, the tapered end 6 shown in Fig.1, which can be attached to the end region of Fig. 10 per claim 16, are structurally configured to be vaginally insertable, see also paragraph 46 which describes the “insertion point” of the wand, and paragraphs 4 and 9 which describe the use of the wand for pelvic disorders including trigger point therapy, and further explain the advantages of the interchangeable tips for additional treatment types; in addition, claim 16, lines 14-24 describes the motorized embodiment of the wand and explains that the end 20 is configured as a removable tip to enclose the motor assembly, and further that the tip can be interchanged with other end tips);
a second end region at a second end (20) suitable for rectal insertion (see annotated Fig. 10 below; paragraph 47, lines 1-8 indicate that the tip 7 of the Fig. 1 embodiment are removable and interchangeable; further, the rounded end 7 shown in Fig.1, can be attached to the end region of Fig. 10 per claim 16, are structurally configured to be vaginally insertable; paragraph 47, lines 
a central portion (includes the first and second central regions shown in annotated Fig. 10 below) extending between the first end (6) and the second end (20) (see annotated Fig. 10 below), the central portion comprising;  
a first central region extending between the first end region and a center of the wand (see annotated Fig. 10 below), and
a second central region extending between the second end region and the center of the wand (see annotated Fig. 10 below),
a first bend formed between the first end region and the first central region to facilitate the release of trigger points of pelvic floor muscles accessible via vaginal insertion of the first end (6) (formed between the first end and the central junction 5 at the right of the wand, shown in annotated Fig. 10 below); 
a second bend formed between the first end region and the second central region to facilitate the release of the trigger points of pelvic floor muscles accessible via rectal insertion (formed between the first central region and the second central region on the left side of the wand, shown in annotated Fig. 10 below),
the first bend has a first angle of curvature (see first bend in annotated Fig. 10),
the second bend has a second angle of curvature that is greater than the first angle of curvature (see Fig. 10, annotated version supplied below: the first bend located on the right hand side of the device has a smaller angle of curvature, i.e. closer to zero, than the second bend 
and the first angle of curvature and the second angle of curvature are formed in a manner causing the first end to point in a first direction, and the second end to point at a second direction that intersects the first direction (see annotated Fig. 7 below);
and a power source (“battery” paragraph 54, lines 1-4) in electrical communication with one or more switches (button 21) to selectively control a vibration element (button 21 is configured for powering the wand on and off; paragraph 54, lines 1-6),
wherein a portion of the apparatus comprising (i) the first central region, (ii) the second bend, (iii) the second central region, and (iv) the second end, has a shape approximating that of a non-circular half ellipse, and wherein a region between the first bend and the first central portion forms a first terminal end of the non-circular half ellipse and the second end forms a second terminal end of the non-circular half ellipse (see second annotated Fig. 10 of Janapol: the portion of the device annotated below running from an area between the first bend and first central region forms a first terminal end of a non-circular half ellipse, and the second end forms a second terminal end of a non-circular half ellipse, as demonstrated below. The half ellipse of the apparatus forms an elliptical, ovular shape, and is thus non-circular. Further, the apparatus forms the top half of an ellipse, and the bottom imaginary line demonstrates how the full ellipse would appear).
  

    PNG
    media_image1.png
    449
    633
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    502
    633
    media_image3.png
    Greyscale


    PNG
    media_image2.png
    366
    834
    media_image2.png
    Greyscale


However, Jannuzzi teaches a sexual aid device (10) that includes an actuator (31) positioned within the apparatus (10) to permit the user to selectively change the angle of curvature of the bend (curved portion 12) (paragraph 18, lines 1-22; see also the arcuate movement of distal tip 16 in Fig. 1, and the underlying structure of the distal tip 16 in Fig. 2). Jannuzzi teaches that the arcuate motion imparted by changing the bend of the curved portion 12 aids the user in stimulating certain portion of the pelvic anatomy (paragraph 18, lines 18-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second bends of the apparatus disclosed by Janapol to include actuators capable of altering the angle of curvature of each bend, as taught by Jannuzzi, in order to more effective target the desired pelvic anatomy.
Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Janapol (US 2021/0022949) in view of Jannuzzi (US 2004/0186344), as applied to claim 7 above, in further view of Swartz (US 2019/0209426).
Regarding claim 8, Janapol in view of Januzzi disclose the apparatus of Claim 7, as discussed above.
Modified Janapol fails to disclose wherein the apparatus includes an exterior surface constructed of medical-grade silicone to reduce discomfort during insertion.  
However, Swartz teaches a vibratory device (1300) suitable for rectal and vaginal insertion (paragraph 74, lines 10-12) wherein the device (1300) includes an exterior surface constructed of medical-grade silicone to reduce discomfort during insertion (paragraph 75, lines 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wand disclosed by modified Janapol to be formed exteriorly of a medical grade silicone in order to enhance user comfort.
Regarding claim 9, Janapol in view of Jannuzzi Swartz disclose the apparatus of Claim 8, as discussed above.
Janapol further discloses wherein the first end comprises a tapered portion (e.g. 6 of Fig. 10) to facilitate vaginal insertion and the release of the trigger points (Fig. 10 shows a taper moving from the rightmost portion of the end to junction 5; and further claim 16, lines 14-24 describes the motorized embodiment of the wand and explains that the first end is configured as a removable tip, and further that the tip can be interchanged with other end tips; Fig. 1 shows an additional tapered end 6 in use, and paragraph 47, lines 1-8 indicate that the tips 6 and 7 of the Fig. 1 embodiment are also removable and interchangeable).  
Regarding claim 10, Janapol in view of Januzzi and Swartz disclose the apparatus of Claim 9, as discussed above.
Janapol further discloses wherein the second end comprises a rounded edge to facilitate rectal insertion and the release of the trigger points (claim 16, lines 14-24 describes the motorized embodiment of the wand and explains that the end 20 is configured as a removable tip to enclose the motor assembly, and further that the tip can be interchanged with other end tips; paragraph 47, lines 1-8 indicate that the tips 6 and 7 of the Fig. 1 embodiment are also removable and interchangeable; further, the rounded end 7 shown in Fig.1, which can be attached to the end 
Regarding claim 11, Janapol in view of Januzzi and Swartz disclose the apparatus of Claim 10, as discussed above.
Janapol further discloses the wand wherein the first bend is arranged to have a more acute angle than the second bend (see Fig. 10, annotated version supplied below: the first bend located on the right hand side of the device has a smaller angle of curvature, i.e. closer to zero, than the second bend located on the left hand side of the wand which has as angle closer to that of a straight line, i.e. 180 degrees).  

    PNG
    media_image1.png
    449
    633
    media_image1.png
    Greyscale


Regarding claim 12, Janapol in view of Jannuzzi and Swartz disclose the apparatus of Claim 11, as discussed above.
Janapol further disclose wherein the apparatus is configured to aid in the release of the trigger points of at least a puborectalis muscle or an obturator internus muscle (paragraph 4, lines 1-15; paragraph 9, lines 1-8; both excerpts describe the use of the apparatus for treatment of pelvic/pelvic floor muscles which include both the puborectalis and the obturator internus, further these excerpts explain that the wand is configured for insertion into the body to treat the musculature of the pelvic floor, thus the disclosed apparatus is structurally configured for release of the trigger points of the claimed muscles).  
Regarding claim 13, Janapol in view of Jannuzzi and Swartz disclose the apparatus of Claim 12, as discussed above.
Janapol further discloses wherein a diameter of the first end region (6) is larger than a diameter of the second end region (20) (claim 16, lines 16-24 indicate that both ends are structured to include removable and interchangeable tips; paragraph 48, lines 1-8 and Fig. 2 depict two such tips 6 and 7, one containing a blunted end with a smaller diameter than the rounded end; thus, the motorized wand depicted in Fig. 10, which is configured with interchangeable ends, can be constructed such that the first end has a smaller diameter, i.e. blunted tip 7 in Fig. 2, than the second end, i.e. rounded tip 6 of Fig. 2).  
Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Janapol (US 2021/0022949) in view of Jannuzzi (US 2004/0186344) and in further view of Swartz (US 2019/0209426).
Regarding claim 14, Janapol discloses an apparatus for pelvic floor muscle trigger point therapy (paragraph 4, lines 1-15; paragraph 9, lines 1-8), the apparatus comprising: 

a second end region at a second end (20) suitable for rectal insertion (see annotated Fig. 10 below; paragraph 47, lines 1-8 indicate that the tip 7 of the Fig. 1 embodiment are removable and interchangeable; further, the rounded end 7 shown in Fig.1, can be attached to the end region of Fig. 10 per claim 16, are structurally configured to be vaginally insertable; paragraph 47, lines 1-8 indicate that the tip 7 of the Fig. 1 embodiment is removable and interchangeable; further, either the rounded end 7 shown in Fig.1, which can be attached to the end region of Fig. 10 per claim 16, are structurally configured to be rectally insertable);
a central portion (includes the first and second central regions shown in annotated Fig. 10 below) extending between the first end (6) and the second end (20) (see annotated Fig. 10 below), the central portion comprising;  

a second central region extending between the second end region and the center of the wand (see annotated Fig. 10 below),
a first bend formed between the first end region and the first central region to facilitate the release of trigger points of pelvic floor muscles accessible via vaginal insertion of the first end (6) (formed between the first end and the central junction 5 at the right of the wand, shown in annotated Fig. 10 below); 
a second bend formed between the first end region and the second central region to facilitate the release of the trigger points of pelvic floor muscles accessible via rectal insertion (formed between the first central region and the second central region on the left side of the wand, shown in annotated Fig. 10 below),
the first bend has a first angle of curvature (see first bend in annotated Fig. 10),
the second bend has a second angle of curvature that is greater than the first angle of curvature (see Fig. 10, annotated version supplied below: the first bend located on the right hand side of the device has a smaller angle of curvature, i.e. closer to zero, than the second bend located on the left hand side of the wand which has as angle closer to that of a straight line, i.e. 180 degrees),
and the first angle of curvature and the second angle of curvature are formed in a manner causing the first end to point at a first direction, and the second end to point at a second direction that is not in parallel with the first direction (see annotated Fig. 7 below, the directions intersect and are therefore not in parallel);

wherein a portion of the apparatus comprising (i) the first central region, (ii) the second bend, (iii) the second central region, and (iv) the second end, has a shape approximating that of a non-circular half ellipse, and wherein a region between the first bend and the first central portion forms a first terminal end of the non-circular half ellipse and the second end forms a second terminal end of the non-circular half ellipse (see second annotated Fig. 10 of Janapol: the portion of the device annotated below running from an area between the first bend and first central region forms a first terminal end of a non-circular half ellipse, and the second end forms a second terminal end of a non-circular half ellipse, as demonstrated below. The half ellipse of the apparatus forms an elliptical, ovular shape, and is thus non-circular. Further, the apparatus forms the top half of an ellipse, and the bottom imaginary line demonstrates how the full ellipse would appear).
  

    PNG
    media_image1.png
    449
    633
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    502
    633
    media_image3.png
    Greyscale


    PNG
    media_image2.png
    366
    834
    media_image2.png
    Greyscale


However, Jannuzzi teaches a sexual aid device (10) that includes an actuator (31) positioned within the apparatus (10) to permit the user to selectively change the angle of curvature of the bend (curved portion 12) (paragraph 18, lines 1-22; see also the arcuate movement of distal tip 16 in Fig. 1, and the underlying structure of the distal tip 16 in Fig. 2). Jannuzzi teaches that the arcuate motion imparted by changing the bend of the curved portion 12 aids the user in stimulating certain portion of the pelvic anatomy (paragraph 18, lines 18-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second bends of the apparatus disclosed by Janapol to include actuators capable of altering the angle of curvature of each bend, as taught by Jannuzzi, in order to more effective target the desired pelvic anatomy.
Modified Janapol fails to disclose wherein the wand includes an exterior surface constructed of medical-grade silicone to reduce discomfort during insertion.  
However, Swartz teaches a vibratory device (1300) suitable for rectal and vaginal insertion (paragraph 74, lines 10-12) wherein the device (1300) includes an exterior surface constructed of medical-grade silicone to reduce discomfort during insertion (paragraph 75, lines 3-5). Swartz indicates that the medical grade silicone is configured to cover a more rigid inner frame (paragraph 75, lines 5-6). Thus, the medical grade silicone, which covers the exterior of the device and interfaces the users, is chosen for its soft and comfortable material properties.

Regarding claim 15, Janapol in view of Jannuzzi and Swartz disclose the apparatus of Claim 14, as discussed above.
Janapol further discloses wherein a diameter of the first end region (6) is larger than a diameter of the second end region (20) (claim 16, lines 16-24 indicate that both ends are structured to include removable and interchangeable tips; paragraph 48, lines 1-8 and Fig. 2 depict two such tips 6 and 7, one containing a blunted end with a smaller diameter than the rounded end; thus, the motorized wand depicted in Fig. 10, which is configured with interchangeable ends, can be constructed such that the first end has a smaller diameter, i.e. blunted tip 7 in Fig. 2, than the second end, i.e. rounded tip 6 of Fig. 2).  
Regarding claim 16, Janapol in view of Jannuzzi and Swartz disclose the apparatus of Claim 14, as discussed above.
 Janapol further discloses wherein the vibration element is programmable with a plurality of vibration patterns and a plurality of vibration intensities (paragraph 54, lines 5-7: “multiple vibrating functions with additional features built into the internal software”).  
Regarding claim 17, Janapol in view of Jannuzzi and Swartz disclose the apparatus of Claim 14, as discussed above.
Modified Janapol further discloses wherein the one or more actuators (31) are controlled independently (paragraph 22, lines 1-5 of the Jannuzzi disclosure).  
Regarding claim 18, Janapol in view of Jannuzzi and Swartz disclose the apparatus of Claim 14, as discussed above.


    PNG
    media_image1.png
    449
    633
    media_image1.png
    Greyscale

Regarding claim 19, Janapol in view of Jannuzzi and Swartz disclose the apparatus of Claim 14, as discussed above.
Janapol further discloses wherein the apparatus is rotatable during vaginal insertion and rectal insertion, wherein rotation of the apparatus facilitates trigger point release (paragraph 13, lines 1-5; paragraph 15, lines 1-4; paragraph 47, lines 3-7; claim 17).  
Regarding claim 20, Janapol in view of Jannuzzi and Swartz disclose the apparatus of Claim 14, as discussed above.
Janapol further discloses wherein the apparatus is inserted by orienting an upper surface to face upwards (paragraph 46, lines 11-14 describe the insertion of the wand into a body cavity; throughout the embodiments, when the device is configured for insertion, the desired angle and shape can be obtained via rotation, interchanging of the tips etc., and an upper surface, e.g. the top surface of the device of Fig. 10 is oriented upwards before insertion).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785